Citation Nr: 1826283	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for severe migraines.

2. Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed emotional features and claustrophobia.

3. Entitlement to an initial rating in excess of 10 percent for right hip chronic strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims file is now in the jurisdiction of the Baltimore RO.

In March 2018, a Travel Board hearing was held before the undersigned; a transcript is of record.

The Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed emotional features and claustrophobia, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

At the hearing, the Veteran submitted additional medical records and expressly noted that she did not waive AOJ review of the new evidence; therefore, a remand is required.  38 C.F.R. § 20.1304 (c) (2017).  See March 2018 hearing transcript.

As well, the Board notes that new VA examinations should be obtained for each of her claims.  As to the service connection claims, the Board notes that the VA examiners predicated their opinions on the fact that headaches and a psychiatric disorder preexisted service.  However, the Veteran's entrance examination did not note these conditions, and she submitted a statement from her mother expressly denying preexisting headaches.  Therefore, new opinions are needed.  As well, since the most recent VA examination for her service-connected right hip, the Veteran has had surgery.  Therefore, a new examination is needed to determine the current etiology of her right hip chronic strain.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the disabilities on appeal.

2. After completing directive (1), the AOJ should arrange for a VA examination by a qualified medical professional to determine the nature and likely etiology of the Veteran's migraines.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a) Is it absolutely clear (obvious or manifest or undebatable) that severe migraines existed prior to entrance to active duty in November 1995.  Consider and discuss as necessary the Veteran's September 1994 examination report prior to being commissioned that indicated she was neurologically evaluated as normal, and the Veteran's indicating "no" to the question of whether she ever had or currently had frequent or severe headaches.

(b) If it is absolutely clear that severe migraines existed prior to service, is it absolutely clear that the disability was not increased during service beyond natural progression of the disability?

(c) If it is not absolutely clear that severe migraines existed prior to service, is it at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service?

The examiner is asked to comment on the Veteran's hearing testimony regarding her migraine history, as well as her mother's May 2010 statement noting she did not have severe headaches or migraines growing up.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA examination by a qualified medical professional to determine the nature and likely etiology of the Veteran's acquired psychiatric disorder, to include an adjustment disorder with mixed emotional features and claustrophobia.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a) Identify all diagnosed acquired psychiatric disorders.

(b) Is it absolutely clear (obvious or manifest or undebatable) that an acquired psychiatric disorder existed prior to entrance to active duty in November 1995.  Consider and discuss as necessary the Veteran's September 1994 examination report prior to being commissioned that indicated she was psychiatrically evaluated as normal, and the Veteran's indicating "no" to the questions of whether she ever had or currently had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

(c) If it is absolutely clear that an acquired psychiatric disorder existed prior to service, is it absolutely clear that the disability was not increased during service beyond natural progression of the disability?

(d) If it is not absolutely clear that an acquired psychiatric disorder existed prior to service, is it at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service?

The examiner is asked to comment on the Veteran's hearing testimony regarding her psychiatric history.

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should arrange for a VA examination by a qualified medical professional to ascertain the current nature and severity of her service-connected right hip chronic strain.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.

The examiner should identify all symptoms and impairment associated with the Veteran's right hip chronic strain, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.  The examiner should test the range of motion in active motion and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reviewing the record, the examiners should consider the lay statements of record, to include the March 2018 hearing testimony.

Examination results should be clearly reported.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims on appeal, taking into consideration all evidence obtained since the most recent April 2010 statement of the case.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




